Title: From James Madison to Charles Pinckney, 22 March 1803
From: Madison, James
To: Pinckney, Charles


Sir,Department of State, 22d March 1803.
In your letter of the 10th of October which is only now come to hand, you inclose the accounts of Mr. Young and Yznardi, observing that you had admitted them. It is hardly necessary to intimate to you, that vouchers are necessary in all possible cases to support such accounts, and it is hoped that you have exacted them accordingly: but it is clear that most of the items charged in Mr Youngs account are not covered by any specific legal appropriation, and are otherwise of an inadmissible nature. In a few instances moderate sums less than one hundred dollars, have been allowed to Consuls for fitting their Offices immediately after their appointment’s taking place; but the expence has ceased thereafter, and contingent accounts of the Consuls are a charge of a novel kind. Of his whole account the expence of the two blank books, Culnans Exequatur and of the postage, if it related solely to public business, is such as would be regularly reimburseable by the public. No law or usage will authorize a payment for Clerk hire, office rent, fire, Candles, newspapers, printed books, gratuities, nor perhaps desks and archives so expensive as those charged, and at so late a period after the appointment, when it is to be presumed that the Office was already accommodated in these respects. It is repeated that no regular charges are to be made by the Consuls against the public except for the relief of seamen, and in such special cases as cannot be foreseen, but may be approved of by you, always having in view the specific appropriation laws.
As the Convention you signed with Spain will be now submitted to further negotiation, it will be proper in addition to the general remarks contained in preceding letters, to suggest some particular alterations which are calculated to remove doubts and to provide for its convenient execution.
1st The words “Excesses of Individuals” in the caption of the Convention are liable to exception. The term “excesses” has not a definite meaning in the sense in which it is here used, and “individuals” might be restricted, at least as a purely English word, to private citizens or subjects, as distinguished from those who are vested with public authority. The English part of the Caption in the words quoted, uses the preposition of in lieu of the Spanish words corneditas por which are preferable.
It is believed that the form of Words, “who have sustained losses, damages or injuries in consequence of the wrongs committed by the subjects or citizens of either nation, or under colour of authority from it” &c, would be an improvement of importance.
2d  From the first section it would seem that the fifth Commissioner is to be appointed by the common consent of the two nations or in case of disagreement, by lot from two persons, one of whom is to be named by each nation. The formation of the Board would be very much facilitated by substituting the Agency of the Commissioners on each side in the appointment of the fifth Commissioner either by consent or by lot.
3d  To equalize the compensation of the Commissioners, to provide for the payment of the expences of the Board, and to obviate the case of the death, sickness or necessary absence of either of them, the 8th Article of the British Treaty will serve as an approved model.
4th  It would be desirable to add the words “justice, equity” before the laws of nations &c. in the close of the 2d Article, and a clause to the oath, whereby the Commissioners should engage not to sit at the decision of a case in which they might as individuals be directly or indirectly interested.
5th  The Third article limits the term within which claims are to be made to Eighteen months; but the Board should be vested with a power to extend it further, in special cases, so as not to exceed two years in all. The close of this article admits of the same alteration as was suggested above with regard to the caption.
6th  A criticism, perhaps an unfounded one, having been made upon the word testimony used in the fourth article, as if it were restricted to parole deposition, it may not be amiss to change it for the word evidence or to couple them so as to read “all testimony and evidence, the authority of which &c.”
A perseverence in our claims grounded on the wrongs permitted to be done by French Cruizers and tribunals it is expected will produce a correspondent alteration in the whole Convention, and a retrenchment of the sixth article. It will be obvious to you how convenient it will prove, if you can terminate your negotiation so as to produce the requisite modifications of the Convention in season to preclude its reconsideration in the Senate at their next Session in its present shape. With great respect &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   According to Wagner’s docket the 10 Oct. 1802 letter included vice-consul Anthony Terry’s account. Pinckney described the enclosures as “the accounts of the Consuls of Cadiz & Madrid” (Pinckney to JM, 10 Oct. 1802).



   
   This was probably John Culnan, who was appointed U.S. consul at La Orotava in Tenerife by Washington on 28 May 1794 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:158).



   
   None of the alterations listed by JM is included in the treaty as finally ratified in 1818 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:492–94).



   
   This phrase should be “cometidos por,” meaning “committed by.”


